United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 96-4154WM
                                 _____________

Vincent Canalli Lee,                   *
                                       *
                   Appellant,          *
                                       *
      v.                               *
                                       *
Richard Stinson, Employee of the U.S. *
Real Property Disposal; George         * Appeal from the United States
Prochaska, Employee of the U.S. Real * District Court for the Western
Property Disposal; Mark Duffy,         * District of Missouri.
Employee of the U.S. Real Property     *
Disposal; Blaine Hastings, Employee of *       [UNPUBLISHED]
the U.S. Real Property Disposal; Glen *
W. Overton, Employee of the U.S. Real *
Property Disposal,                     *
                                       *
                   Appellees.          *
                                 _____________

                           Submitted: November 5, 1997
                               Filed: November 26, 1997
                                _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      Vincent Canalli Lee sued Richard Stinson and other officials of the General
Services Administration (GSA) after Lee's unsuccessful effort to purchase the former
federal building in Kansas City, Missouri. The district court granted summary
judgment in favor of the public officials. After careful review of the record and the
parties' briefs, we conclude that an extensive discussion is not warranted, and we also
decline to consider the arguments Lee raises for the first time on appeal. We believe
the district court's decision is correct, and we affirm substantially for the reasons given
by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-